Case 3:20-cv-00806-REP Document 24 Filed 02/03/21 Page 1 of 1 PagelD# 229

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Richmond Division

INFRASTRUCTURE, INC.,

VIRGINIA ELECTRIC AND )
POWER COMPANY d/b/a )
DOMINION ENERGY VIRGINIA, )
)
)
Plaintiff, )

v. } Civil Action No. 3:20-cv-806
)
WOOD ENVIRONMENT & }
)
)
)

Defendant.
ORDER
Having considered the Joint Motion for Extension of Time (ECF No. 19), and the parties
advising they wish to proceed with the settlement conference using a mediator, and requesting an
extension of time to conduct the mediation, it is hereby ORDERED that the Joint Motion for
Extension of Time (ECF No. 19) is granted. It is further ORDERED that the parties shall conduct
the mediation, pursuant to the requirements set forth in the Court’s January 11, 2021

Scheduling Order, no later than May 4, 2021.

It is further ORDERED that the Joint Motion for Extension of Time (ECF No. 12) is

denied as moot.

It is so ORDERED.

wy Ks?

Robert E. Payne
Senior United States District Judge

 

Richmond, Virginia
Date: February 3 , 2021
